COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                March 26, 2015
                              No. 10-15-00095-CR
                            TIMOTHY AARON YZAGUIRRE
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                      From the County Court at Law No. 2
                             Johnson County, Texas
                          Trial Court No. M201400604
                                       
--------------------------------------------------------------------------------
JUDGMENT

	Timothy Aaron Yzaguirre's Motion to Withdraw Notice of Appeal was considered by the Court.  The Court grants the motion.  It is the judgment of this Court that the appeal is dismissed.  
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk